DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takama et al. (JP2017-107230) [hereafter Takama]. Takama teaches a camera module comprising: a barrel 32 defining a lens accommodation space 31 configured to accommodate a plurality of lenses (35 b-d, see fig. 7); a first lens 35b disposed in the lens accommodation space and in contact with an inner circumferential surface of the barrel; and a second lens 35d disposed in the lens accommodation space and spaced apart from the inner circumferential surface of the barrel by a separation space, wherein an inlet 321 is defined in a side surface of the barrel and an adhesive 8 is injected into the separation space through the inlet (figs 7-10).  Regarding claims 10-11, figure 10 depicts that the barrel defines a guide groove (between 31c and 31d) disposed in the inner circumferential surface of the barrel and connected to an end of the inlet. The shape of the guide groove is circular. Regarding claim 13, the first lens 35b is disposed on an object side of the second lens 35d. See figure 7.  Regarding claim 14, the claim limitation is met by interpreting the first lens as 35d and the second lens as 35b or 35c.

Claim(s) 1-3, 7-8, 10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai (JP2009-244393). Sakai teaches a camera module comprising: a barrel 10 defining a hole 1 configured to receive light reflected from a subject, and defining a lens accommodation space configured to accommodate a plurality of lenses 11-16; a front lens 16 accommodated in the lens accommodation space and disposed closest to the subject; a rear lens 11 accommodated in the lens accommodation space and disposed closest to an imaging plane; and an intermediate lens 12/13/14/15 disposed between the front lens and the rear lens, wherein an inlet H2/H3/H4 is defined in a side surface of the barrel, the inlet is connected to the lens accommodation space, and an adhesive bonding the intermediate lens to the barrel is disposed in the inlet. (paragraph 23 “Each of the lenses 11 to 15 is firmly bonded to the lens frame 10 by injecting an adhesive through these three bonding holes.”). Regarding claim 2, both figures 1 and 2 show that the inlet extends in a direction intersecting an optical axis of the barrel.  Regarding claims 3 and 10, there are guide grooves which extend from the inlet to the inner circumferential surface of the barrel. Therefore the guide groove is disposed in an inner circumferential surface of the barrel. See annotated figure 1 below. Regarding claim 7, one side of the intermediate lens 12 intersecting the optical axis is linear.
Regarding claim 8 Sakai teaches, a camera module comprising: a barrel defining a lens accommodation space configured to accommodate a plurality of lenses 11-16; a first lens 16 disposed in the lens accommodation space and in contact with an inner circumferential surface of the barrel; and a second lens 11 disposed in the lens accommodation space and spaced apart from the inner circumferential surface of the barrel by a separation space, wherein an inlet H2/H3/H4 is defined in a side surface of the barrel and an adhesive is injected into the separation space through the inlet. Regarding claim 12, paragraph 23 teaches that more than one bonding hole may be used for a lens.
Regarding claim 13, the first lens 16 is disposed on an object side of the second lens 11. See figure 1.  Regarding claim 14, the claim limitation is met by interpreting the first lens as 11 and the second lens as 12-16. 

    PNG
    media_image1.png
    899
    760
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (JP2009-244393) in view of Kim (CN105717602). Sakai teaches the salient features of the claimed invention except for wherein the intermediate lens defines a groove disposed in an outer circumferential surface thereof, the groove being configured to accommodate the adhesive.  CN105717602 teaches in figure 2 that it was known to use a groove disposed in an outer circumferential surface of the lens. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Kim for the purpose of better adhesion.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (JP2009-244393) in view of Kim (CN105717602).  Sakai teaches the salient features of the claimed invention except for wherein the intermediate lens has a first length in a first direction intersecting an optical axis and a second length, different from the first length, in a second direction intersecting the optical axis and the first direction. Kim teaches in figures 1-2 that it was known to utilize an intermediate lens 40b having a first length in a first direction (direction orthogonal to optical axis, ie. top flat plane of lens 40b) intersecting an optical axis and a second length (short portion connecting both top flat planes of lens which are orthogonal to optical axis. The short portion is not orthogonal to optical axis), different from the first length, in a second direction intersecting the optical axis and the first direction.

Allowable Subject Matter
Claims 4, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wei (U.S. Publication No. 2020/0049953) teaches adhering a lens to a barrel. Furutake (JP2020-098310) teaches placing an adhesive in a hole in the lens barrel for sealing the barrel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852